                 Case 1:19-cv-06578-ER Document 49 Filed 09/16/19 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X
DINO ANTOLINI,
                                                                          Case No.: 1:19-cv-06578
                                 Plaintiff,

                   -against-                                              ANSWER TO AMENDED
                                                                          COMPLAINT
DAVID NOAM SHEMEL, 154-160 8th AVENUE CO.,
LLC, THOMAS KELLY, SAMUEL E. BEALL III,
SUZANNAM BEALL and MEXICUE HOLDINGS LLC,

                                Defendants.
----------------------------------------------------------------------X

            Defendant, 154-160 8th Avenue Co., LLC (hereinafter, “154-160 8th Ave.”), by its

attorneys Connell Foley LLP, as and for its Answer to Plaintiff’s Amended Complaint

(“Amended Complaint”), states upon information and belief, as follows:

                                              NATURE OF CLAIMS

            1.       Denies any disability discrimination on the part of this defendant and any

violation of the laws as alleged; and further denies that plaintiff is entitled to the relief sought

herein. Notwithstanding its denials, defendant refers all questions of law to the Court.

            2.       Denies each and every allegation.

                                       JURISDICTION AND VENUE

            3.       Denies knowledge or information sufficient to form a belief as to the truth of the

allegations and refers all questions of law to the Court.

            4.       Denies and refers all questions of law to the Court.

                                                   PARTIES

            5.       Denies knowledge or information sufficient to form a belief.

            6.       Denies knowledge or information sufficient to form a belief.




5170079-1
                 Case 1:19-cv-06578-ER Document 49 Filed 09/16/19 Page 2 of 12



            7.       Admits only that 154-160 8th Ave. Co., LLC owns the property located at 160 8th

Avenue, New York, New York, 10011 and denies the remaining allegations.

            8.       Admits that 154-160 8th Ave. Co., LLC is a New York domestic limited liability

company that transacts business in the state of New York.

            9.       Denies knowledge or information sufficient to form a belief.

            10.      Admits that defendant leased the premises located at 160 8th Avenue, New York,

New York, 10011 to Mexicue 160 8th Avenue LLC d/b/a Mexicue.

                         ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

            11.      Denies each and every allegation and refers all questions of law to the Court.

Defendant further denies any allegation with respect to the plead location of 160 8th Avenue,

New York, New York.

            12.      Denies knowledge or information sufficient to form a belief and refers all

questions of law to the Court.

            13.      Denies.

            14.      Denies.

            15.      Denies.

            16.      Denies.

            17.      Denies knowledge or information sufficient to form a belief.

            18.      Denies.

            19.      Denies each and every allegation and refers all questions of law to the Court.

            20.      Denies.

            21.      Denies.

            22.      Denies.


                                                      2
5170079-1
              Case 1:19-cv-06578-ER Document 49 Filed 09/16/19 Page 3 of 12



            23.     Denies.

            24.     This paragraph does not require and admission or denial. Notwithstanding,

defendant refers all questions of law to the Court.

            25.     Denies.

            26.     Denies.

            27.     Denies

            28.     Denies.

            29.     Denies knowledge or information sufficient to form a belief.

            30.     Denies knowledge or information sufficient to form a belief.

                                      FIRST CAUSE OF ACTION

                  (VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT)

            31.     154-160 8th Ave. repeats and reiterates each and every one of the foregoing

admissions and denials made in response to the paragraphs of the Amended Complaint referred

to in the paragraphs designated "1" through "30" with the same force and effect as if set forth

herein at length.

            32.     Denies knowledge or information sufficient to form a belief.

            33.     Denies knowledge or information sufficient to form a belief and refers all

questions of law to the Court.

            34.     Denies knowledge or information sufficient to form a belief and refers all

questions of law to the Court.

            35.     Denies.

            36.     Denies.

            37.     Denies.

            38.     Denies.
                                                    3
5170079-1
              Case 1:19-cv-06578-ER Document 49 Filed 09/16/19 Page 4 of 12



            39.     Denies.

            40.     Denies.

            41.     Denies knowledge or information sufficient to form a belief and refers all

questions of law to the Court.

            42.     Denies.

            43.     Denies.

            44.     Denies.

            45.     Denies.

            46.     Denies.

            47.     Denies.

            48.     Denies.

                                    SECOND CAUSE OF ACTION

                  (VIOLATIONS OF THE NEW YORK ST ATE EXECUTIVE LAW)

            49.     154-160 8th Ave. repeats and reiterates each and every one of the foregoing

admissions and denials made in response to the paragraphs of the Amended Complaint referred

to in the paragraphs designated "1" through "48" with the same force and effect as if set forth

herein at length.

            50.     Denies knowledge or information sufficient to form a belief.

            51.     Denies.

            52.     Denies.

            53.     Denies.

            54.     Denies.

            55.     Denies.

            56.     Denies.
                                                    4
5170079-1
              Case 1:19-cv-06578-ER Document 49 Filed 09/16/19 Page 5 of 12



            57.   Denies.

            58.   Denies.

                                  THIRD CAUSE OF ACTION
                  (VIOLATIONS OF THE ADMINISTRATIVE CODE OF THE CITY OF
                                        NEW YORK)

            59.   154-160 8th Ave. repeats and reiterates each and every one of the foregoing

admissions and denials made in response to the paragraphs of the Amended Complaint referred

to in the paragraphs designated "1" through "58" with the same force and effect as if set forth

herein at length.

            60.   Denies knowledge or information sufficient to form a belief.

            61.   Denies knowledge or information sufficient to form a belief and refers all

questions of law to the Court.

            62.   Denies.

            63.   Denies.

            64.   Denies.

            65.   Denies.

            66.   Denies and refers all questions of law to the Court.

            67.   Denies.

            68.   Denies.

            69.   Denies.

            70.   Denies.

            71.   Denies.

            72.   Denies.

            73.   Denies.


                                                   5
5170079-1
              Case 1:19-cv-06578-ER Document 49 Filed 09/16/19 Page 6 of 12



            74.   Denies.

                                FOURTH CAUSE OF ACTION
                  (VIOLATIONS OF THE NEW YORK ST ATE CIVIL RIGHTS LAW)

            75.   154-160 8th Ave. repeats and reiterates each and every one of the foregoing

admissions and denials made in response to the paragraphs of the Amended Complaint referred

to in the paragraphs designated "1" through "74" with the same force and effect as if set forth

herein at length.

            76.   Denies.

            77.   Denies.

            78.   Denies knowledge or information sufficient to form a belief.

                                      FIFTH CAUSE OF ACTION
                                    (COMMON LAW NEGLIGENCE)

            79.   154-160 8th Ave. repeats and reiterates each and every one of the foregoing

admissions and denials made in response to the paragraphs of the Amended Complaint referred

to in the paragraphs designated "1" through "78" with the same force and effect as if set forth

herein at length.

            80.   Denies.

            81.   Denies.

            82.   Denies.

            83.   Denies.

            84.   Denies.

            85.   Denies.

                                           INJUNCTIVE RELIEF
            86.   Denies.

            87.   Denies.

                                                  6
5170079-1
              Case 1:19-cv-06578-ER Document 49 Filed 09/16/19 Page 7 of 12



            88.    Denies.

                                         DECLARATORY RELIEF

            89.    Denies.

                               ATTORNEYS' FEES, EXPENSES AND COSTS

            90.    Denies.

                                        AFFIRMATIVE DEFENSES

                              AS AND FOR A FIRST AFFIRMATIVE DEFENSE

             All limitations of liability made available by Article 16 of New York's C.P.L.R. may

 apply to defendant.

                             AS AND FOR A SECOND AFFIRMATIVE DEFENSE

             The damages sustained by the plaintiff, if any, were caused by the action, inaction,

 negligence or carelessness of some third person over whom defendant had neither control nor

 responsibility.

                             AS AND FOR A THIRD AFFIRMATIVE DEFENSE

             The Amended Complaint fails to state causes of action upon which relief may be

 granted.

                             AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

             The Amended Complaint is barred, in whole or in part, because plaintiff has sustained

 no injury arising from the conduct alleged.

                             AS AND FOR A FIFTH AFFIRMATIVE DEFENSE

             Plaintiff's claims are barred because the claimed violations are "de minimis" and

 nonactionable because they do not materially impair plaintiff’s use of an area for an intended

 purpose.


                                                  7
5170079-1
             Case 1:19-cv-06578-ER Document 49 Filed 09/16/19 Page 8 of 12



                           AS AND FOR A SIXTH AFFIRMATIVE DEFENSE

            Plaintiff’s claims are barred because the barrier removal(s) plaintiff seeks pursuant to

 the ADA are not "readily achievable" or easily accomplishable and able to be carried out

 without much difficulty of expense within the meaning of 42 U.S.C. §12181(9).

                         AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE

            Plaintiff’s claims that the places of public accommodation violated the ADA and/or

 other asserted statutes or codes are barred to the extent that said places of public

 accommodation were designed or constructed prior to the effective dates of the ADA and/or

 claimed statutes, codes, or regulations allegedly violated.

                         AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE

            Defendant has made good faith efforts to comply with the ADA, the NYS Exec. Law,

 NYS Civil Rights Law and Administrative Code of the City of New York, including providing

 appropriate alternative access.

                           AS AND FOR A NINTH AFFIRMATIVE DEFENSE

            Defendant acted in good faith and/or its conduct was in conformity with all applicable

 statutes, governmental regulations, and industry standards during the time period at issue in the

 Amended Complaint.

                           AS AND FOR A TENTH AFFIRMATIVE DEFENSE

            Defendant has not denied access to plaintiff, nor any person with plaintiff’s purported

 condition, to a service offered by a place of public accommodation.

                        AS AND FOR AN ELEVENTH AFFIRMATIVE DEFENSE

            The requested modifications, alterations, and/or barrier removal would impose undue

 hardship and/or undue burden on defendant.


                                                   8
5170079-1
             Case 1:19-cv-06578-ER Document 49 Filed 09/16/19 Page 9 of 12



                          AS AND FOR A TWELFTH AFFIRMATIVE DEFENSE

            Defendant did not receive actual or constructive notice of any violations alleged in the

 Amended Complaint prior to plaintiff's filing suit.

                        AS AND FOR A THIRTEENTH AFFIRMATIVE DEFENSE

            Plaintiff’s claims are barred because the alterations allegedly made are sufficient in that

 they satisfy the "to maximum extent feasible" standard under C.F.R. §36.402(a)(l); 42 U.S.C. §

 12183(a)(2).

                       AS AND FOR A FOURTEENTH AFFIRMATIVE DEFENSE

            Plaintiff’s claims are barred because with respect to any particular element that departs

 from accessibility guidelines, defendant has provided "equivalent facilitation" in the form of

 alternative design and technologies that provide substantially equivalent or greater access to and

 usability of the alleged areas of the facility.

                         AS AND FOR A FIFTEENTH AFFIRMATIVE DEFENSE

            Plaintiff is not entitled to punitive damages under N.Y.C. Admin. Code§§ 8-101 et seq.,

 because defendant at no time acted with malice or reckless indifference; defendant in good faith

 compiled with all applicable laws.

                        AS AND FOR A SIXTTEENTH AFFIRMATIVE DEFENSE

            Plaintiff’s claims are barred to the extent that plaintiff failed to timely and properly

 exhaust all necessary administrative, statutory, and/or jurisdictional prerequisites for the

 commencement of this action.

                       AS AND FOR A SEVENTEENTH AFFIRMATIVE DEFENSE

            Plaintiff is not entitled to injunctive and/or declaratory relief as there are other adequate

 remedies at law available to plaintiff and plaintiff is not nor will suffer irreparable harm.


                                                     9
5170079-1
            Case 1:19-cv-06578-ER Document 49 Filed 09/16/19 Page 10 of 12



                      AS AND FOR AN EIGHTEENTH AFFIRMATIVE DEFENSE

            The Amended Complaint is barred, in whole or in part, because the premises provides

 access to persons with a disability including wheelchair consumers and fully complies with all

 applicable laws and guidelines.

                       AS AND FOR A NINETEENTH AFFIRMATIVE DEFENSE

            The Amended Complaint is barred as to defendant, in whole or in part, because

 defendant does not control, manage, or have authority to alter, change, maintain or repair areas

 controlled and/or managed by co-defendants.

                       AS AND FOR A TWENTIETH AFFIRMATIVE DEFENSE

            The Amended Complaint is barred, in whole or in part, because Plaintiff has failed to

 mitigate any damages he may have suffered.

                      AS AND FOR A TWENTY-FIRST AFFIRMATIVE DEFENSE

            The Amended Complaint is barred as to defendant, in whole or in part, because there are

 no access barriers as alleged.

                    AS AND FOR A TWENTY-SECOND AFFIRMATIVE DEFENSE

            The Amended Complaint is barred, in whole or in part, because even if access barriers

 exist, there are alternative and readily accessible travel routes to allow the plaintiff access.

                      AS AND FORA TWENTY-THIRD AFFIRMATIVE DEFENSE

            The Amended Complaint is barred, in whole or in part, because defendant has made

 good faith efforts to comply with the ADA, New York State Executive Law, New York State

 Civil Rights Law, New York City Administrative Code, and Common Law, including providing

 appropriate alternative access.




                                                  10
5170079-1
            Case 1:19-cv-06578-ER Document 49 Filed 09/16/19 Page 11 of 12



                     AS AND FOR A TWENTY-FOURTH AFFIRMATIVE DEFENSE

            The Amended Complaint is barred, in whole or in part, because plaintiff has refused to

 avail himself of accommodations made for him and instead has demanded extraordinary actions

 which are not required, necessary or practicable under the circumstances.

                      AS AND FOR A TWENTY-FIFTH AFFIRMATIVE DEFENSE

            Defendant reserves the right to assert additional affirmative defenses as plaintiff's claims

 are clarified during the course of litigation.

                                           CROSS-CLAIMS

                        FIRST CROSS-CLAIM AGAINST ALL CO-DEFENDANTS

            If plaintiff suffered any injury, harm or other damages as alleged in the Amended

 Complaint, and if judgment or verdict is rendered against 154-160 8th Ave. then 154-160 8th

 Ave. shall be entitled to full contractual and/or common-law indemnity from any and all co-

 defendants herein, and any and all co-defendants shall indemnify, hold harmless and reimburse

 154-160 8th Ave. for all costs and expenses incurred, including but not limited to attorneys’

 fees, judgment and other costs.

                      SECOND CROSS-CLAIM AGAINST ALL CO-DEFENDANTS

            If plaintiff suffered any injury, harm or other damages as alleged in the Amended

 Complaint, and if judgment or verdict is rendered against 154-160 8th Ave. then any and all co-

 defendants will be liable to 154-160 8th Ave. and 154-160 8th Ave. shall be entitled to

 judgment against any and all co-defendants, for damages that arose out of the negligence,

 recklessness, carelessness, acts, omissions, breaches of obligation, contract and/or statute of co-

 defendants.

            WHEREFORE, defendant, 154-160 8th Avenue Co., LLC, demands judgment


                                                    11
5170079-1
            Case 1:19-cv-06578-ER Document 49 Filed 09/16/19 Page 12 of 12



 dismissing the Amended Complaint, together with costs, disbursements and attorneys' fees

 herein, together with such other and further relief as this Court may deem just and proper.

            Dated: New York, New York
                   September 16, 2019

                                             CONNELL FOLEY LLP




                                             _____________________________
                                             Margot Wilensky (MW-3181)
                                             Attorneys for Defendant,
                                             154-160 8th Avenue Co., LLC
                                             888 Seventh Avenue, 9th Floor
                                             New York, New York 10106
                                             Telephone: (212) 307-3700
                                             Facsimile: (212) 262-0050
                                             E-mail: mwilensky@connellfoley.com


TO: All Counsel via ECF




                                                12
5170079-1
